  Case 4:20-mj-30350-DUTY ECF No. 22, PageID.82 Filed 05/28/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF
 AMERICA,
                                               Case No. 4:20-mj-30350
               Plaintiff,                      Magistrate Judge Anthony P. Patti

 v.

 BREANNA SAGE
 COLLARD,

           Defendant.
___________________________________/

       ORDER GRANTING DEFENDANT’S MOTION FOR BOND AND
                TEMPORARY RELEASE (ECF No. 17)

      Defendant’s Motion for Bond and Temporary Release (ECF No. 17) is

GRANTED for the reasons stated on the record, the Court finding that the motion

falls under the last paragraph of 18 U.S.C. 3142(i), rather than the final paragraph

of 18 U.S.C. 3142(f), and further finding such temporary release to be necessary

for the compelling reasons that Defendant, who previously voluntarily turned

herself over to Marshal’s Service custody and consented to detention after being

out on bond without objection from the Government: (1) needs medical attention

outside of the jail facility; (2) needs to make arrangements for the financial well-

being of her children; and, (3) needs to arrange for the storage of her personal

property. Defendant’s temporary release is subject to the previous bond conditions
  Case 4:20-mj-30350-DUTY ECF No. 22, PageID.83 Filed 05/28/21 Page 2 of 2




imposed, as well as modified conditions that were placed on the record, as will be

reflected in a subsequent order, including zero contact with any minor children,

including her own, and no Internet access of any kind. Defendant will report to the

Clare County Jail or the U.S. Marshal’s Service for continued custodial detention,

as directed by her pretrial officer, no later than June 14, 2021 at 6 p.m.

   IT IS SO ORDERED.

Dated: May 28, 2021              ______________________
                                 Anthony P. Patti
                                 UNITED STATES MAGISTRATE JUDGE




                                          2
